IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANTA

ANTHONY MASCIANTONIO,

Plaintiff, :

Vv. :Case No. 3:19-cv-203-KRG-KAP
UNITED STATES OF AMERICA

Defendant

Order

The defendant’s motion to dismiss, ECF no. 4, was referred to
Magistrate Judge Keith A. Pesto for proceedings in accordance with
the Magistrates Act, 28 U.S.C. § 636, and Local Civil Rule 72.

The Magistrate Judge filed a Report and Recommendation on
February 21, 2020, ECF no. 10, recommending that the motion be
granted and the complaint be dismissed for failure to state a claim
or dismissed sua sponte as barred by claim preclusion.

The parties were notified that pursuant to 28 U.S.C. §&
636(b) (1) they had fourteen days to file written objections to the
Report and Recommendation. Plaintiff filed timely objections at
ECF no. 11. Defendant responded to the objections at ECF no. 12,
arguing that plaintiff's objections were insufficient to present
any objection calling for de novo review. The defendant is correct,
but I have nevertheless conducted a de novo review of the record,
the motion to dismiss, and the plaintiff’s response thereto.

After de novo review of the record in this matter, the Report
and Recommendation, and the objections thereto, the following

order is entered:
AND NOW, this 2th, of March 2020, it is

ORDERED that the motion to dismiss, ECF no. 4, is granted.
The Report and Recommendation, ECF no. 10, is adopted as the
opinion of the Court. The Clerk shall mark this case closed.

ee ET NO,

BY THE COURT: § 4 4 (
é ” i ‘.

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE
